Citation Nr: 0302264	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  97-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a kidney infection 
disorder.

(Additional issues, entitlement to service connection for a 
pelvic disorder, an abdominal disorder, endometriosis and a 
dental disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran had over twenty years of active service from 
October 1973 to August 1995.

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1996 determination of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In separate August 1998 decisions, the Board disposed of 
several issues on appeal and remanded the above issues for 
further development.  Such development has been completed.  
While the matter was pending, the RO issued a March 2002 
rating decision that granted service connection for bladder 
incontinence, urinary tract infection and bowel incontinence, 
thereby rendering moot issues on appeal pertaining to 
entitlement to service connection for loss of bladder and 
bowel control, a colon disorder and urinary tract infections.

The remaining issues on appeal are returned to the Board for 
further consideration.

The Board is undertaking additional development on the matter 
of entitlement to service connection for a pelvic disorder, 
an abdominal disorder, endometriosis and a dental disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  

After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing these claims.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  A chronic acquire kidney disorder was not shown in 
service; demonstrated to a compensable degree during the 
first post service year.

3.  There is no probative, competent evidence of record 
showing the veteran has a current kidney disability linked to 
service on any basis.  


CONCLUSION OF LAW

A kidney disability was not incurred in or aggravated by 
service; nor may service connection be presumed for calculi 
of the kidney.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  The Board remanded this matter in 
August 1998 for further development.  The RO complied with 
the Board's remand instructions by attempting to obtain a 
copy of a service retirement examination that was said to 
exist.  It sent the veteran letters in September 1998 and 
June 2000 which requested the veteran verify whether she 
received a separation examination.  

These letters also advised the veteran in detail what she 
needed to do to help the RO obtain pertinent evidence to 
substantiate her claim.  The veteran never responded to 
either letter.  The RO contacted the NPRC to obtain the 
retirement examination and received a negative reply in 
November 1998, which advised the RO contact Records 
Management Center (RMC) for further assistance.  

In August 2001, following several RO attempts to obtain 
information from the RMC, it replied with a statement saying 
the request for information was inappropriately forwarded to 
the RMC due to the claims folder already being located at the 
VA.  VA examinations were conducted, and copies of the 
reports associated with the file.  

In the March 1996 rating decision, the RO notified the 
veteran of the evidence that is necessary to substantiate her 
claim.  In addition, the RO informed the veteran in the June 
1997 Statement of the Case and April 2002 Supplemental 
Statement of the Case of the information, medical evidence, 
or lay evidence necessary to support her claims.  The April 
2002 Supplemental Statement of the Case also apprised the 
veteran about the provisions of the VCAA, and it is clear 
that the RO considered her claim under this new law.  The 
previous Board decision of August 1998 also advised her of 
what evidence it had and what evidence was needed to support 
her claim.  In addition, in a letter dated in August 2001, 
the RO notified the veteran of the evidence that is necessary 
to substantiate her claims and advised her that it would seek 
to obtain any medical evidence that she had sent in a written 
consent to obtain or that she could obtain the evidence 
herself.  She did not respond to this letter.

In view of the veteran's failure to reply to the RO's letters 
from September 1998, June 2000 and September 2001 that 
requested her help in obtaining additional evidence and the 
submission of some private medical records obtained by the 
veteran and recently submitted to the Board, it appears that 
all necessary evidence has been obtained to adjudicate these 
claims.  

The Board also notes that the RO correspondence and SSOCs 
advised her of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no specific 
evidence to advise her to obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran will not 
be prejudiced by its consideration of the merits of her 
claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of her claim.  


Factual Background

Service medical records reflect that the veteran was treated 
for a urinary tract infection (UTI) in May 1976.  In 
September 1976, she was treated for another UTI.  A January 
1983 obstetrics admission record noted a history of frequent 
kidney infections until age 17.   In July 1986 she was 
treated for low back pain and frequent bloody urination and 
was assessed with questionable early pyelonephritis.  In 
August 1987 she was treated for complaints of lower abdominal 
pain radiating to her back and left flank pain on and off for 
three days.  She was noted to have had pyelonephritis 7 to 10 
years earlier.  The impression was UTI.   

In December 1987, she was treated for a questionable kidney 
infection.  In July 1988 she was treated for a urinary tract 
infection that was noted to include right flank pain and low 
back pain.   An August 1988 intravenous pyelogram (IVP) taken 
due to complaints of recurrent urinary tract infections 
(UTI's) revealed no abnormality of significance with the 
kidneys and ureters shown to be normal.  

The IVP was considered normal.  A July 1991 medical history 
report revealed a history of many kidney infections.  No 
evidence of kidney problems was shown on a January 1995 
nonflying periodic examination.  

The report of a January 1997 VA general medical examination 
did not address any complaints regarding recurrent kidney 
infections and revealed no current evidence of kidney 
problems.  This examination did note the history of recurrent 
UTI's

Private medical records submitted by the veteran reveal no 
signs of any kidney problems including infections.  An August 
2000 ultrasound revealed the kidneys to be normal.  A history 
of recurrent UTI's was noted in a September 2000 record.  

The report of the September 2001 VA examination revealed a 
history of recurrent urinary tract infection since 1984, with 
symptoms of burning and frequent urination along with pelvic 
pain.  There was no history of renal stones given.  The rest 
of the examination focused on other problems, primarily of a 
genitourinary and intestinal nature.  In the diagnostic 
portion of this examination, the examiner gave an opinion 
that there was insufficient evidence to warrant the diagnosis 
of kidney disorder.

There is no other evidence of recurrent kidney infections or 
residual kidney problems shown after service.  The veteran is 
noted to be service connected for a urinary tract infection, 
which was granted in a March 2002 rating decision.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.306 (2002).

(b) Wartime service; peacetime service after December 31, 
1946.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.   
38 C.F.R. § 3.306 (2002).

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304 (2002).


Direct service connection; wartime and peacetime. (a) 
General.  The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.  
(b) Presumption of soundness.  The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.

They should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.

(c) Development. The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination.  In 
initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice.  Rating of 
combat injuries or other conditions which obviously had their 
inception in service may be accomplished pending receipt of 
copy of the examination at enlistment and all other service 
records.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Although not shown in service, service connection may be 
granted for calculi of the kidney if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002) (38 U.S.C. § 
5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 
(2002).
Analysis

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra

In this case, the service medical records do show treatment 
for recurrent urinary tract infections and kidney infections, 
and the 1983 obstetrics record reflects a history given by 
the veteran of having recurrent kidney problems prior to 
service.  

However the veteran has not submitted evidence showing any 
current kidney disability.  There actually is no evidence of 
any kidney problems shown in service after the August 1988 
IVP revealed normal kidneys.  The veteran did not submit any 
medical evidence showing kidney problems after service.  The 
August 2000 abdominal CT was noted to show normal kidneys.  
The examiner in the September 2001 VA examination likewise 
stated that there was insufficient evidence to warrant the 
diagnosis of kidney disorder.  
.  
While the Board notes that there is evidence of continued 
problems with UTI's after service, service connection is 
already be in effect for this particular disability.

With regard to the requirement of medically diagnosed current 
disability, the CAVC has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  
As there is no competent medical evidence that the appellant 
currently has a kidney disorder, the question of whether a 
preexisting kidney infection disorder was aggravated by 
service is not applicable.  In the absence of a current 
disability, the Board must find that a grant of the veteran's 
claim for service connection is not warranted.

Essentially, the record is devoid of a demonstration of any 
chronic kidney disability during service or disabling to a 
compensable degree during the first post service year, nor is 
there any probative, competent medical evidence of record 
showing that the appellant has a chronic acquired kidney 
disorder linked to service on any basis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
grant of service connection for a kidney infection disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a kidney infection 
disorder is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

